Matter of P.T. & L. Contr. Corp. v Rivera (2015 NY Slip Op 08842)





Matter of P.T. & L. Contr. Corp. v Rivera


2015 NY Slip Op 08842


Decided on December 2, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 2, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX, JJ.


2015-01128	DECISION, ORDER & JUDGMENT

[*1]In the Matter of P.T. & L. Contracting Corporation, et al., petitioners, 
vPeter M. Rivera, etc., respondent.


Richard Malagiere, P.C., New York, N.Y., for petitioners,
Eric T. Schneiderman, Attorney General, New York, N.Y. (C. Michael Higgins and Seth Kupferberg of counsel), for respondent.

Proceeding pursuant to CPLR article 78 and Labor Law § 220(8) to review a determination and order of the Commissioner of the New York State Department of Labor dated August 6, 2014, which adopted the findings of fact, conclusions of law, and recommendations of a hearing officer, made after a hearing, inter alia, that the petitioners willfully failed to pay certain employees prevailing wages and supplements. Motion by the respondent to dismiss the proceeding as time-barred and cross motion by petitioners to deem the petition and notice of petition timely filed nunc pro tunc.
ORDERED that the respondent's motion is granted and the petitioners' cross motion is denied; and it is further,
ADJUDGED that the proceeding is dismissed, with costs.
The petitioners commenced the instant proceeding more than 30 days after service upon them of the notice of the filing of the challenged determination and order in the Office of the Commissioner of the New York State Department of Labor. Accordingly, we grant the respondent's motion to dismiss this proceeding as time-barred, deny the petitioners' cross motion, and dismiss the proceeding (see Labor Law § 220[8]; Matter of N. Picco & Sons Contr., Inc. v Smith, 77 AD3d 668, 668; Matter of Local 237, Intl. Bhd. of Teamsters v Comptroller of City of N.Y., 259 AD2d 314, 314; Bolovis v Polis Contr. Corp., 235 AD2d 323, 323).
RIVERA, J.P., BALKIN, MILLER and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court